 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT OC#
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 06/21/2021

 

JUAN ALFREDO GANDO AMAT, et al.,

Plaintiffs, 21-CV-1564 (RA)

ORDER
V.

HAND TO HAND EXPRESS, et al.,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

The Court initially scheduled an initial pretrial conference for May 28, 2021, and
adjourned it to June 25, 2021 in light of the fact that Defendants had yet to appear. See Dkt. 6.
Defendants have still not appeared. Accordingly, the conference scheduled for June 25, 2021 is
adjourned sine die. Plaintiffs are directed to file a status update on or before July 6, 2021,
including whether they intend to commence an application for default judgment.

Plaintiffs are further directed to serve a copy of this order, as well as the Court’s May 25,
2021 order at Dkt. 6, upon Defendants and to file an affidavit of such service on the docket.

SO ORDERED.
Dated: June 21, 2021

New York, New York Z (

Ronnie Abrams
United States District Judge
